       Case: 3:19-cv-00809-wmc Document #: 88 Filed: 09/24/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

               Plaintiff,

       v.                                                Case No. 19-cv-809
BLUEPOINT INVESTMENT COUNSEL,
LLC, et al.,

               Defendants.


                                   JOINT STATUS REPORT


       Pursuant to the Court’s Order entered on September 17, 2020, the parties, by their

respective counsel, jointly agree to the proposed trial date of January 10, 2022.

       Dated this 24th day of September, 2020.
Case: 3:19-cv-00809-wmc Document #: 88 Filed: 09/24/20 Page 2 of 3




                                       HUSCH BLACKWELL LLP
                                       Attorneys for Defendants


                                  By: /s/Patrick S. Coffey
                                       Patrick S. Coffey
                                       State Bar No. 1002573
                                       Robert M. Romashko
                                       State Bar No. 1106485
                                       555 E. Wells Street, Suite 1900
                                       Milwaukee, Wisconsin 53202-3819
                                       (414) 273-2100
                                       (414) 223-5000 (fax)
                                       Robert.Romashko@huschblackwell.com
                                       Patrick.Coffey@huschblackwell.com




                                    UNITED STATES SECURITIES AND
                                    EXCHANGE COMMISSION
                                    By: /s/Doressia L. Hutton
                                       Doressia L. Hutton
                                       (HuttonD@sec.gov)
                                       Christopher H. White
                                       (WhiteCh@sec.gov)
                                       Timothy J. Stockwell
                                       (StockwellT@sec.gov)
                                       175 West Jackson Boulevard,
                                       Suite 1450 Chicago, IL 60604-2615
                                       (312) 596-6050; (312) 353-7398 (fax)
        Case: 3:19-cv-00809-wmc Document #: 88 Filed: 09/24/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of September, a true and correct copy of the foregoing

Joint Status Report was filed and served via the CM/ECF system, to all parties receiving CM/ECF

notices in this case.


                                              /s/Patrick S. Coffey
                                              Patrick S. Coffey
